TO BE PUBLISHED

                $uprrtur (Court of `sti rttfuk
                                  2015-SC-000405-KB


KENTUCKY BAR ASSOCIATION                                                       MOVANT


V.                               IN SUPREME COURT


REBECCA COX VENTER                                                       RESPONDENT


                               OPINION AND ORDER

       The Board of Governors of the Kentucky Bar Association (KBA) has

recommended that Rebecca Cox Venter be found guilty of several counts of

misconduct, and be suspended from the practice of law for 60 days.

       Venter was admitted to the practice of law in the Commonwealth of

Kentucky on October 13, 1995. Her KBA number is 86006 and her bar roster

address is 105 Glades Street, Berea, Kentucky 40403.

       The allegations of misconduct in this case, KBA File No. 23162, stem

from Venter's representation of David Keller in a divorce action.' Keller prepaid

fees in an amount not disclosed in the record. Venter filed a petition for

dissolution in June 2010 but failed thereafter to prosecute the matter. A notice

to dismiss the case for lack of prosecution was sent to Venter in May 2013, and

the case was dismissed in June 2013. Venter did not inform Keller that the

case was dismissed, and he did not become aware that the divorce was not


        1 These facts are taken from the charge issued against Venter. The Board of
Governors' findings of fact do not address Venter's conduct other than to describe in
vague detail the counts in the charge. For example, the Board's findings do not even
identify the client.
final until a friend checked for him. Keller has attempted to contact Venter, but

she has failed to respond. She has not returned any fees paid to her by Keller.

       Keller filed a bar complaint in October 2014. A copy of the complaint was

mailed to Venter, but personal service was unsuccessful. Service was

eventually accomplished by service on the Executive Director of the KBA under

SCR 3.175(2). With the complaint, the Office of Bar Counsel included a letter

notifying Venter that additional information was required from her and that

failure to respond could result in an additional charge of misconduct under

SCR 3.130-8.1. Venter never responded to the complaint.

       The Inquiry Commission issued a five-count charge alleging that Venter

violated: (1) SCR 3.130-1.3 2 by failing to act with reasonable diligence in

representing Keller; (2) SCR 3.130-1.4(a)(3) 3 by failing to tell Keller that the

case had been dismissed; (3) SCR 3.130-1.4(a)(4) 4 by failing to respond to

Keller's requests for information and attempts to communicate with her; (4)

SCR 3.130-1.5(a) 5 by charging an unreasonable fee to represent Keller in the

divorce action because she failed to prosecute the matter and did not refund




       2 "A lawyer shall act with reasonable diligence and promptness in representing
a client." SCR 3.130-1.3.
       3 "A lawyer shall ... keep the client reasonably informed about the status of the
matter ...." SCR 3.130-1.4(a)(3).
       4 "A lawyer shall ... promptly comply with reasonable requests for information
...." SCR 3.130-1.4(a)(4).
       5 "A lawyer shall not make an agreement for, charge, or collect an unreasonable
fee or an unreasonable amount for expenses." SCR 3.130-1.5(a).


                                            2
any prepaid fee; and (5) SCR 3.130-8.1(b) 6 by failing to respond to the Office of

Bar Counsel's requests for information.

       A copy of the charge was personally served on Venter by a Madison

County Sheriff's Deputy on March 13, 2015. Venter did not answer the charge,

and the matter was submitted to the Board of Governors as a default case

under SCR 3.210(1). On counts 1, 2, and 5, the Board voted 18 to 0 (with 2

recused) to find Venter guilty. As to count 3, the Board voted 10 to 8 to find her

guilty. As to count 4, the Board voted 18 to 0 to find her not guilty.

       The board then considered Venter's disciplinary history since her

admission to the bar in 1995. Her disciplinary history consists of only one

case, but it is a significant one. In Kentucky Bar Association v. Venter, 463
S.W.3d 343 (Ky. 2015), issued this past June, this Court suspended Venter

from the practice of law for 181 days. As detailed in that opinion, which

addressed three separate KBA files, Venter appears to have a significant

substance-abuse problem that has manifested in multiple criminal charges and

failures to carry through on client matters.

       The Board noted in its recommendation that the facts of this case

"appear causally related to the problems documented in the prior charges." The

Board voted 18 to 0 to recommend that Venter be suspended for 60 days, with

that suspension to be served consecutively to that previously ordered by this

Court. The Board also stated that Venter should be referred to the Kentucky


        6 "[A] lawyer ... in connection with a disciplinary matter, shall not ... knowingly
fail to respond to a lawful demand for information from an admissions or disciplinary
authority ...." SCR 3. 130-8.1(b .)


                                             3
Lawyers Assistance Program (or KYLAP) for evaluation, treatment, and

assistance, as necessary and as previously recommended, though that was not

included in its final recommendation, presumably because she has already

been ordered to consult with KYLAP.

      Neither the KBA's Office of Bar Counsel nor Venter has sought review by

the Court under SCR 3.370(7). Furthermore, this Court declines to undertake

review pursuant to SCR 3.370(8). Thus, the Board's decision is adopted in full

under SCR 3.370(9).

                                      Order

      ACCORDINGLY, IT IS ORDERED THAT:

      1. Rebecca Cox Venter is found guilty of the above-described violations

         of the Rules of Professional Conduct in KBA Case No. 23162.

      2. Venter is hereby suspended from the practice of law in this

         Commonwealth for a period of 60 days, to be served consecutively to

         the 181 days previously ordered.

      3. In accordance with SCR 3.450, Venter is directed to pay all costs

         associated with these disciplinary proceedings against her, said sum

         being $275.03, for which execution may issue from this Court upon

         finality of this Opinion and Order.

     All concur.

     ENTERED: October 29, 2015.




                                        4